DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No copy of the foreign patent document corresponding to the cited JP 295717 A was included with the documents filed with the IDS on 21 June 2021, so that this reference has not been considered. The documents filed with the IDS did include a machine translation of JP 2010-79930 A, which has been considered and is made of record on the attached PTO-892 (along with the published JP application, a copy of which is attached to this action).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As previously noted, the prior art fails to teach or otherwise suggest  generating a complete diagnostic report for the medical image with a plurality of unstructured descriptions and a plurality of semi-structured tags, using a machine learning algorithm that predicts a plurality of keywords and generates a plurality of long paragraphs, as variously required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
25 June 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665